DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments on pages 7-9, filed 07/30/2021, with respect to Claims 1 and 30, in view of currently amended claims, have been fully considered and are persuasive. The rejection of Claim 1 has been withdrawn. 
 
Allowable Subject Matter
Claims 1, 2, 5-11 and 21-31 allowed.
	The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including a cap substrate comprising a vertically raised horizontal surface that overlies the first chamber and is vertically offset upward from a proximal horizontal surface of the cap substrate, which overlies the matrix layer and is most proximal to the matrix layer selected from all surfaces of the cap substrate; and inverted trenches that vertically extend upward into the cap substrate from the vertically raised horizontal surface of the cap substrate and overlie a respective one of the downward-protruding bumps, as disclosed in Claim 1.
In the instant case, Chou (US 2016/0318753) discloses an integrated MEMS device, wherein anti-stiction bumps 102a, 102b are integrated into a carrier substrate 104, and arranged along a surface 106 of the carrier substrate 104 that is recessed relative to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898